DETAILED ACTION
1.	Claims 1-9 of U.S. Application 17/205257 filed on March 18, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on March 18, 2021 and February 22, 2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funahashi et al (Funahashi) (U.S. PGPub No. 20030200761).
Regarding claim 1, Funahashi teaches (see figs. 1 and 2 below) a motor-driven compressor (¶ 125 to ¶ 127), comprising: 
a compression unit (1) configured to compress a fluid; an electric motor (2) configured to drive the compression unit (1) (¶ 127 to ¶ 129; ¶ 209); 
a motor controller (5) including a circuit board (9) and configured to drive the electric motor (2) (¶ 127; ¶ 130); 
a housing (8, 82, 40) including an inverter accommodation chamber (see annotated fig. 2 below), wherein the inverter accommodation chamber (see annotated fig. 2 below) accommodates the motor controller (5) (¶ 127; ¶ 130; ¶ 139; ¶ 148; ¶ 149); and 
a connector (81) accommodated in the inverter accommodation chamber (see annotated fig. 2 below) and electrically connecting the circuit board (9) and a member located outside the inverter accommodation chamber, wherein the connector (81) includes one or more busbars electrically connected to the circuit board (9) (¶ 135; ¶ 148 to ¶ 152), and 
a case (83) formed from a resin and accommodating the one or more busbars (¶ 150), 
the circuit board (9) and the connector (81) are fastened to the housing (8, 82, 40) (¶ 148 to ¶ 152), and 
the one or more busbars (¶ 150) are allowed to move in the case (83) when the circuit board (9) vibrates (¶ 167; ¶ 22; ¶ 63; ¶ 80; ¶ 82).

    PNG
    media_image1.png
    604
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    852
    media_image2.png
    Greyscale

Regarding claim 2/1, Funahashi teaches (see figs. 1 and 2 above) the one or more busbars (¶ 150) include an input busbar that electrically connects an external power supply and the circuit board (9), and a high-voltage electric wire extends out of the housing (8, 82, 40), the high-voltage electric wire including a first end electrically connected to the input busbar and a second end electrically connected to the external power supply (¶ 35; ¶ 36; ¶ 69; ¶ 150).
Regarding claim 3/1, Funahashi teaches (see figs. 1 and 2 above) a conductive member (18) extending through the housing (8, 82, 40) and electrically connecting the electric motor (2) and the motor controller (5), wherein the one or more busbars include an output busbar (24-26) that electrically connects the conductive member (24-26) and the circuit board (9) (¶ 147; ¶ 151). 
Regarding claim 7/1, Funahashi teaches (see figs. 1 and 2 above) the case (83) holds an electronic component (¶ 150; ¶ 152).
Regarding claim 8/1, Funahashi teaches (see figs. 1 and 2 above) the one or more busbars include busbars, and the case (83) includes accommodation recesses (see annotated fig. 2 above) respectively accommodating the busbars, and covers (10, plus covers for side portions shown by element 82) respectively closing openings of the accommodation recesses (¶ 130; ¶ 150; ¶ 152).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi in view of Fujii et al (Fujii) (U.S. PGPub No. 20180091016).
Regarding claim 5/1, Funahashi teaches the device of claim 1 but does not explicitly teach the motor controller and the electric motor are arranged next to each other along a rotation axis of the electric motor, and the electric motor, the case, and the circuit board are arranged next to one another in order along the rotation axis.
However, Fujji teaches (see fig. 1 below) the motor controller (9) and the electric motor (7) are arranged next to each other along a rotation axis of the electric motor (7), and the electric motor (7), the case (65, 63), and the circuit board (9) are arranged next to one another in order along the rotation axis (¶ 20; ¶ 36; ¶ 40 to ¶ 42) in order to reduce the size of the device (Fujii, ¶ 8; ¶ 55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Funahashi and provide the motor controller and the electric motor are arranged next to each other along a rotation axis of the electric motor, and the electric motor, the case, and the circuit board are arranged next to one another in order along the rotation axis as taught by Fujii in order to reduce the size of the device (Fujii, ¶ 8; ¶ 55).

    PNG
    media_image3.png
    637
    845
    media_image3.png
    Greyscale

Regarding claim 6/5/1, Funahashi in view of Fujii teaches the device of claim 5 but does not explicitly teach each of the one or more busbars includes a connection terminal electrically connected to the member located outside the inverter accommodation chamber, a busbar coupling portion extending from the connection terminal in a direction intersecting the rotation axis, and a lead wire, wherein the lead wire includes 23an extension portion extending from the busbar coupling portion in a direction intersecting the rotation axis, a bend portion bent relative to the extension portion, and a projection portion projecting out of the case and including a distal end connected to the circuit board, and the connection terminal, the busbar coupling portion, and the lead wire are spaced apart from an inner surface of the case in a direction extending along the rotation axis and allowed to move in the case along the rotation axis.
However, Fujii further teaches (see fig. 1 above and fig. 2 below) each of the one or more busbars includes a connection terminal (61a) electrically connected to the member located outside the inverter accommodation chamber, a busbar coupling portion (61b) extending from the connection terminal (61a) in a direction intersecting the rotation axis, and a lead wire (59), wherein the lead wire (59) includes 23an extension portion (59a) extending from the busbar coupling portion (61b) in a direction intersecting the rotation axis, a bend portion (see annotated fig. 2 below) bent relative to the extension portion (59a), and a projection portion (59c) projecting out of the case (65, 63) and including a distal end connected to the circuit board (9), and the connection terminal (61a), the busbar coupling portion (61b), and the lead wire (59) are spaced apart from an inner surface of the case (65, 63) in a direction extending along the rotation axis and allowed to move in the case along the rotation axis (figs. 2 and 4; ¶ 37 to ¶ 48) in order to reduce the size of the device and lower manufacturing costs (Fujii, ¶ 8; ¶ 55).

    PNG
    media_image4.png
    790
    721
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Funahashi and provide each of the one or more busbars includes a connection terminal electrically connected to the member located outside the inverter accommodation chamber, a busbar coupling portion extending from the connection terminal in a direction intersecting the rotation axis, and a lead wire, wherein the lead wire includes 23an extension portion extending from the busbar coupling portion in a direction intersecting the rotation axis, a bend portion bent relative to the extension portion, and a projection portion projecting out of the case and including a distal end connected to the circuit board, and the connection terminal, the busbar coupling portion, and the lead wire are spaced apart from an inner surface of the case in a direction extending along the rotation axis and allowed to move in the case along the rotation axis as further taught by Fujii in order to reduce the size of the device and lower manufacturing costs (Fujii, ¶ 8; ¶ 55).
Allowable Subject Matter
9.	Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Naitou (U.S. PGPub No. 20200336037) teaches an actuator includes a motor, a controller, a housing, and a bus bar. The controller controls the motor. The housing holds a stator of the motor and the controller. The bus bar includes a terminal and a holder. The terminal electrically connects a coil of the stator to a control board of the controller. The holder is molded with a part of the terminal. The terminal includes a board-side arm that extends from the holder and a connecting pin that protrudes from the board-side arm toward the control board and that is connected to the control board. The board-side arm includes a stress releasing member that extends along an imaginary plane in parallel with the control board. The stress releasing member includes at least one curved portion at which the stress releasing member is curved or bent.
Kobayashi (U.S. PGPub No. 20110316373) teaches a vibration-resistant inverter terminal board capable of sufficiently exerting a sealing effect on vibration even in the case of great variations due to assembly tolerances of a motor and an inverter is provided.  In an inverter terminal board including an electric conductor having an inverter side connecting terminal connected to an inverter terminal of an inverter attached to a case of a motor, a motor side connecting terminal for supplying power to a power receiving terminal of the motor, and a braided wire for connecting the inverter side connecting terminal to the motor side connecting terminal, a flat plate-shaped long terminal is used as the motor side connecting terminal and the entire periphery of the flat plate-shaped long terminal is covered with packing.
Suitou (U.S. PGPub No. 20160013701) teaches an electric compressor including a compression mechanism, an electric motor driving the compression mechanism, a housing accommodating the compression mechanism and the electric motor, an inverter box located on an outer surface of the housing, an inverter substrate accommodated in the inverter box and having an inverter circuit supplying electric power to the electric motor, the inverter substrate having a first surface and a second surface that is a reverse surface of the first surface, a plurality of fastening members fixing the inverter substrate to the inverter box, and a reinforcing member having a first end fixed to the inverter box and a second end soldered to the first surface or the second surface of the inverter substrate. The reinforcing member extends toward the first surface or the second surface of the inverter substrate in the inverter box. The reinforcing member is not electrically connected to the inverter circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834